Exhibit 10.1

 

GRAPHIC [g258061kai001.jpg]

 

August 12, 2011

 

Roger A. Cregg

5441 Orchard Ridge Drive

Rochester, MI 48306

 

Dear Roger,

 

We are pleased to extend to you this offer of employment for the position of
Senior Vice President & Chief Financial Officer for ServiceMaster. In this
position, you will report to Hank Mullany, Chief Executive Officer.  Your
effective start date will be based on mutual agreement.

 

Your base compensation in this position will be at an annual rate of $600,000. 
This will be paid semi-monthly on the 15th and the last business day of each
month.

 

For 2011, you will be eligible to receive a bonus payment with a target of 70%
of your base salary under the 2011 Annual Bonus Plan (“ABP”).   You will receive
a bonus for 2011 and 2012 of no less than 50% of your stated target bonus.  Any
bonus payable for 2011 will be prorated and paid in accordance with plan
guidelines.

 

You will receive a $100,000 sign-on bonus, payable after thirty (30) days of
employment.  You will be required to sign a Sign-On Bonus Repayment Agreement,
included with your new hire paperwork.

 

Upon approval by the Compensation Committee of the Board of Directors, you will
have the opportunity to participate in the ServiceMaster Global Holdings, Inc.
Stock Incentive Plan by investing up to $1,000,000, with a minimum investment of
$500,000 required, at the next offering of the sale of shares following your
start date.  The value of the shares at the time of your purchase will be the
Fair Market Value (as defined in the Plan documents), as determined by the
Compensation Committee of the Board of Directors.  The number of shares you
receive will be determined by dividing the amount of your investment by the Fair
Market Value per share.

 

If you choose to purchase the shares offered to you, you will also be granted
four (4) options for each share purchased.  Each option will have a strike price
equal to the Fair Market Value of a share of stock at the time of the grant of
the options.

 

You will also be granted 75,000 restricted stock units (RSUs) that will vest
ratably over a period of three years from the date of the grant.

 

Additional information on the Plan, including the Plan documents, will be
provided to you.

 

--------------------------------------------------------------------------------


 

You will receive the Tier V relocation package per the attached relocation
policy.  You will be required to sign a Relocation Repayment Agreement, included
with your new hire paperwork.  Please contact Jennifer McDonald, Relocation
Manager, at 901-597-1459 if you have any questions.

 

All compensation, including bonus and incentive payments, if applicable, will be
subject to payroll deductions.

 

This offer of employment is contingent on your execution of a ServiceMaster
Non-Compete/Non-Solicitation/Confidentiality agreement (enclosed) and your
agreement to utilize ServiceMaster’s alternative dispute resolution program We
Listen (full details enclosed) to resolve any and all work-related
disputes/concerns and to arbitrate such disputes if they are not resolved.  Full
details regarding the We Listen program are available from your manager or HR
representative.

 

ServiceMaster offers you a comprehensive and flexible benefits package that
allows you to choose coverage that best meets your needs.  Regular, full-time
associates are eligible to participate in medical, dental, vision, disability
and life insurance, the legal services plan, and reimbursement accounts. 
Coverage for most plans is effective the first of the month following or
coincident with three consecutive months of service; however, disability
coverage is effective the day following the completion of twelve consecutive
months of service.  The ServiceMaster LifeManagement Program—ServiceMaster’s
EAP—is available to you and your immediate family members on your first day of
employment.

 

The ServiceMaster Profit Sharing and Retirement Plan provides you a convenient
way to save for retirement.  You will be automatically enrolled in the 401(k) at
a 3% contribution rate after completing 90 days of service.  You may increase,
decrease, or stop your 401(k) contributions at any time before or after your
automatic contributions to the plan begin.

 

Additional information on all health and welfare and retirement benefits will be
mailed to your home approximately six weeks after your date of hire.

 

You are eligible for four (4) weeks of vacation per calendar year in addition to
personal days, sick time and holidays.

 

This offer of employment is contingent upon successfully passing a
drug-screening test and criminal background check.  This offer is also
contingent upon the completion of verification of the facts you have given on
your application for employment and I-9 form.

 

This letter shall not constitute an employment contract and nothing herein
changes your status as an “at-will” employee.

 

If you have any questions please do not hesitate to call me at (901)597-1852. 
Please return your signed offer letter, along with the completed new hire
paperwork, to me within seven (7) days of the date of this offer.

 

Roger, we look forward to having you as a key member of the ServiceMaster
leadership team.  Our success hinges upon the people who make up our
organization and we are excited about the strength you will lend to our team.

 

--------------------------------------------------------------------------------


 

Sincerely,

 

 

/s/ Jed Norden

 

 

 

Jed Norden

 

Senior Vice President, Human Resources

 

The ServiceMaster Company

 

 

 

I accept this offer of employment under the terms and conditions set forth
above.

 

 

Signature:

/s/ Roger A. Cregg

 

Date:

8-15-11

 

--------------------------------------------------------------------------------